March 24, 2010 QMM: NYSE Amex QTA: TSX Venture NR-04-10 QUATERRA ANNOUNCES FIRST ADVANCED PROJECT WITH GOLDCORP UNDER MEXICO INVESTMENT FRAMEWORK AGREEMENT Selection of Sierra Sabino Project will provide additional funds for exploration in VANCOUVER, B.C. — Quaterra Resources Inc. (the “Company”) today announced that Goldcorp Inc. (“Goldcorp”; TSX:G; NYSE:GG), has selected the Company’s Sierra Sabino property as an Advanced Project under the terms of the recently signed Investment Framework Agreement. The
